223 F.3d 797 (5th Cir. 2000)
RAYMOND PHILLIPS, Petitioner-Appellant,v.JOHN F. DONNELLY, JR.; MICHAEL C. MOORE, Attorney General, State of Mississippi, Respondents-Appellees.
No. 99-60062
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
August 22, 2000

Appeal from the United States District Court for the Southern District of Mississippi
Before REYNALDO G. GARZA, JOLLY, and HIGGINBOTHAM, Circuit Judges.
ON PETITION FOR REHEARING
PER CURIAM:


1
The petition for rehearing is GRANTED to the extent that our reference to the defendant bearing the burden should instead place the burden on the petitioner.  In all other respects, the petition for rehearing with respect to this published opinion is DENIED.